Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020 and 02/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 4, 10, 11, 15 and 15 are rejected under 35 USC 112(b) because:

Claims 3 and 15 recite “the sensor data provided to the given robot controller is injected into a sensor data channel between one or more real-world sensors of the given robot and one or more processors of the robot controller”. It is unclear what ‘injected into sensor data channel’ refers to. Is injected data mixed with a real-world sensor data? Is data from a real-world sensor overridden by the sensor data and only the sensor data is received by controller? Furthermore, it is unclear what “between one or more real-world sensors of the given robot and one or more processors” means. Is there a physical signal wire(channel) running from a real-world sensor to the processor and that wire is spliced with another signal wire carrying virtual sensor data? Is it merely implemented in software? Or does it mean that sensor data is provided to controller processor same way as it would have been provided through a real sensor?
For examining purposes examiner’s interpretation is “virtual sensor data is received by control processor and is perceived as a real-world data”.

Claims 4 and 16 recite “joint commands received from the given robot controller are intercepted from a joint command channel between one or more processors of the robot controller and one or more joints of the given robot”. It is unclear what intercepted refers to, is it blocking joint command from controller? Is it copying joint command? Furthermore, it is unclear what “joint command channel between one or more processors of the robot controller and one or more joints of the given robot” means. Is a physical wire that drives a joint is blocked/copied, or is it implemented in software only?
For examining purposes examiner’s interpretation is “controller outputs a command in same manner as it would for a real robot, and that command is utilized in controlling virtual robot”.

Claim 10 recites “operating the plurality of robot avatars at frequencies that correspond to real-world frequencies of the respective robot controllers”. Is frequency a communication link frequency? Data transfer frequency? Or frequency of real robot processing hardware?
For examining purposes examiner’s interpretation is “frequencies of simulated and their respective controllers are same as their real counterparts ”

Claim 11 recites “operating a simulated world clock of the virtual environment at a given frequency”. It is unclear what simulated work clock is, is it simulation of real-world clock? Or is world clock of the simulated world? Or is it clock i.e. processing frequency of simulation engine?
For examining proposes examiner’s interpretation is “simulation engine operates at given frequency i.e. frequency its processor(s) is/are capable (built) of operating at”.
Furthermore, it is unclear what “operating a first robot avatar of the plurality of robot avatars at a first frequency that is less than the given frequency” means. As robots are controlled by their respective robot controller and as stated in claim 1 “robot controllers that are external from the virtual environment”, examiner interprets robot controller(s) as physical controllers. Does the limitation mean that operating frequency of robot controllers is restricted to be lower than operating frequency of simulation engine? Or robot avatars in simulation also have simulated processors?
For examining purposes, examiner’s interpretation is “robot controllers are operated at their respective frequencies”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20200276708)

For claim 1, Shah teaches: A method implemented using one or more processors ([0111], disclosing a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described), comprising:

simulating a three-dimensional virtual environment that includes an interactive object ([0031], disclosing graphics engine can, using one or more graphics processing units, generate three-dimensional graphics depicting the virtual environment, using techniques including three-dimensional structure generation. [0038], disclosing generated robot can include or more end-effector components configured to perform one or more functions with regards to the virtual environment (such as a scoop component configured to scoop dirt and sand, a drill component configured to break up materials within the virtual environment, a gripper or claw component, and the like) (collectively, “effector components” or “effectors” hereinafter)), wherein the virtual environment includes a plurality of robot avatars that are controlled independently and contemporaneously by a corresponding plurality of robot controllers that are external from the virtual environment ([0051], disclosing  control of a first robot may be provided to a client running on the primary client device 110 for control by the user 105, control of a second robot may be provided to a client running the a user-controlled client device 115 for control by a user 120, and control of a third robot may be provided to a client running on a machine-controlled client device 125 for control by an autonomous robot control program running on the machine-controlled client device. [0055], disclosing multiple “players” (the clients, users, or autonomous robot control programs) control the robots within a sandbox-type virtual environment during the robot simulation session.[0036], disclosing robot generated by the robot engine 215 comprises a robot being simulated within a robot simulation session for control by clients running on one or more of the primary client device. Therefore, multiple robots are simulated and controlled by their respective primary client device and client devices are external to virtual environment);

providing, to each robot controller of the plurality of robot controllers, sensor data that is generated from a perspective of the respective robot avatar of the plurality of robot avatars that is controlled by the robot controller ([0018], disclosing client device 125 that receives data from one or more virtual sensors of a virtual robot representative of a context, state, and other characteristics of the virtual robot within the virtual environment);

receiving, from each robot controller of the plurality of robot controllers, joint commands that cause actuation of one or more joints of the respective robot avatar of the plurality of robot avatars that is controlled by the robot controller ([0018], disclosing client device 125 that receives data from one or more virtual sensors of a virtual robot representative of a context, state, and other characteristics of the virtual robot within the virtual environment and provides movement or behavior instructions for the virtual robot based on the received data. [0051], disclosing session engine 225 selects a client to control each robot during the robot simulation session, enabling data detected by the virtual sensors of each robot to be provided for display or presentation to a user of a corresponding client or an autonomous robot control program (such as camera data, audio data, lidar data, joint angle data, and the like), and enabling inputs provided by the users of the clients (or the autonomous robot control program) to be provided to the session engine 225 in order to control the movement and behavior of the robots); and

actuating one or more joints of each robot avatar of the plurality of robot avatars pursuant to corresponding joint commands, wherein the actuating causes two or more of the plurality of robot avatars to act upon the interactive object in the virtual environment (0018], disclosing client device 125 that receives data from one or more virtual sensors of a virtual robot representative of a context, state, and other characteristics of the virtual robot within the virtual environment and provides movement or behavior instructions for the virtual robot based on the received data. [0051], disclosing session engine 225 selects a client to control each robot during the robot simulation session, enabling data detected by the virtual sensors of each robot to be provided for display or presentation to a user of a corresponding client or an autonomous robot control program (such as camera data, audio data, lidar data, joint angle data, and the like), and enabling inputs provided by the users of the clients (or the autonomous robot control program) to be provided to the session engine 225 in order to control the movement and behavior of the robots. [0038], disclosing generated robot can include or more end-effector components configured to perform one or more functions with regards to the virtual environment (such as a scoop component configured to scoop dirt and sand, a drill component configured to break up materials within the virtual environment, a gripper or claw component, and the like) (collectively, “effector components” or “effectors” hereinafter).
With respect to claim 13, Shah teaches:  A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors ([0111], disclosing a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described), cause the one or more processors to: Reciting same limitations as of claim 1, hence is rejected under same basis.
With respect to claim 20, Shah teaches: At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors (At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations), cause the one or more processors to perform the following operations: Reciting same limitations as of claim 1, hence is rejected under same basis.

For claim 2, Shah teaches: The method of claim 1, wherein a given robot controller of the plurality of robot controllers is integral with a robot that is operably coupled with the one or more processors ([0017], disclosing a client device is a conventional computer system, such as a desktop or a laptop computer. [0112], disclosing any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability. [0105], disclosing in some embodiments, the robot simulation server 130 can receive data describing a real-world intervention by a human into the autonomous control of a real-world robot. An autonomous automobile can be autonomously driven down a road, and a human operator within the automobile, in response to seeing a pedestrian about to step into the path of the automobile, can take manual control of the automobile to apply the brakes…such embodiments present a challenge, namely how to test the autonomous robot control program controlling the automobile to determine whether or not the automobile would have stopped itself in time).
Claim 14 recites same limitations as of claim 2, hence is rejected under same basis.

For claim 3, shah teaches: The method of claim 2, wherein the sensor data provided to the given robot controller is injected into a sensor data channel between one or more real-world sensors of the given robot and one or more processors of the robot controller that is integral with the given robot ([0029], disclosing the virtual environment is a realistic (e.g., photo-realistic, spatial-realistic, sensor-realistic, etc.) representation of a real-world location, enabling a user (such as the user 105) to simulate the structure and behavior of a robot in a context that approximates reality. Additionally, [0105-0106], disclosing in some embodiments, the robot simulation server 130 can receive data describing a real-world intervention by a human into the autonomous control of a real-world robot. The autonomous automobile can capture data representative of the real-world environment of the vehicle in the lead-up to the user intervention by the human operator of the automobile. For instance, the autonomous automobile can include a GPS receiver identifying the location of the automobile for the period of time before the user intervention, can include a 360-degree camera array capturing images of the surroundings of the automobile for the period of time before the user intervention, and can include a LIDAR system capturing a distance between the automobile and objects around the automobile. As virtual sensor as well as real-world sensor data is provided to the client device i.e. controller, sensor data is injected to real-world sensor channels. Abstract, disclosing virtualization system can re-simulate a portion of the robot simulation when an intervention by a human operator is detected, positioning robots, people, and objects within the virtual environment based on the detected intervention).
Claim 15 recites same limitations as of claim 4, hence is rejected under same basis.

For claim 4, Shah teaches: The method of claim 2, wherein the joint commands received from the given robot controller are intercepted from a joint command channel between one or more processors of the robot controller and one or more joints of the given robot ([0018], disclosing “autonomous robot control program” refers to software or logic implemented or executed by a machine-controlled client device 125 that receives data from one or more virtual sensors of a virtual robot representative of a context, state, and other characteristics of the virtual robot within the virtual environment and provides movement or behavior instructions for the virtual robot based on the received data. Abstract, disclosing virtualization system implemented within a cloud server enables the simulation of robot structure and behavior in a virtual environment. The simulated robots are controlled by clients remote from the cloud server, enabling human operators or autonomous robot control programs running on the clients to control the movement and behavior of the simulated robots within the virtual environment. As movement and behavior control instructions are initiated at client device that is remote to virtualization system, the virtualization system intercepts the commands from client device i.e. robot controller).
Claim 16 recites same limitations as of claim 4, hence is rejected under same basis.

For claim 10, Shah teaches. The method of claim 1, wherein the actuating comprises operating the plurality of robot avatars at frequencies that correspond to real-world frequencies of the respective robot controllers that control the plurality of robot avatars ([0024], disclosing enabling a user (such as the user 105) to simulate the structure and behavior of a robot, the robot simulation server 130 can enable the user to test the design of a robot without having to physically assemble the robot and to create real-world environments and scenarios in which to test the robot. And  the robot simulation server 130 can enable a user to test the logic, artificial intelligence, or autonomous robot control program used to control a real-world robot but within a virtual environment. As a real-world robot is simulated and robot control program intended for real world robot is tested, the operating frequency of robot control program, simulated robot and robot controller will be same as intended for real-world application).

For claim 11, Shah teaches: The method of claim 10, further comprising:
operating a simulated world clock of the virtual environment at a given frequency ([0029], disclosing “virtual environment” refers to a computer-rendered representation of reality. World clock of the virtual environment will have frequency of the computer it is rendered on, hence given frequency is frequency of the computer processor); and

operating a first robot avatar of the plurality of robot avatars at a first frequency that is less than the given frequency ([0017], disclosing a client device may be a device having computer functionality, such as a personal digital assistant (PDA), a mobile telephone, a smartphone, or another suitable device. Abstract, disclosing system implemented within a cloud server enables the simulation of robot structure and behavior in a virtual environment. The simulated robots are controlled by clients remote from the cloud server. [0051], disclosing in a robot simulation session that includes three robots, control of a first robot may be provided to a client running on the primary client device 110 for control by the user 105, control of a second robot may be provided to a client running the a user-controlled client device 115 for control by a user 120, and control of a third robot may be provided to a client running on a machine-controlled client device 125 for control by an autonomous robot control program running on the machine-controlled client device. Each client device will run at its respective processing capability i.e. frequency).

For claim 12, Shah teaches: The method of claim 10, further comprises pausing a simulated world clock until a robot avatar of the plurality of robot avatars advances to a next stage of operation ([0066], disclosing he simulation monitor engine 230 can enable the user to stop or pause the simulation, can enable the user to re-assign control of one or more robots to a different entity (e.g., a different user 120 or a different machine-controlled client device 125), can enable the user to assume control of a robot within the virtual environment, can enable the user to record monitored information, can enable the user to make changes to the virtual environment, can enable the user to replay or re-simulation one or more portions of the robot simulation session (described below in greater detail), can enable the user to make a change to one or more robots during the robot simulation session (described below in greater detail), and the like. Simulation clock is paused until a change to robot is made i.e. advanced to next stage of test operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Hazan (US 20160031082).

For claim 5, Shah teaches: The method of claim 1, 
Shah does not teach: further comprising generating, for each robot avatar of the plurality of robot avatars, a directed acyclic graph with nodes that represent components of the robot avatar.
Hazan teaches  directed acyclic graph algorithm for robot simulation ([0024], disclosing storage 126 stores the simulation program 152, the robot information 154, the position information 156, the complex operation 158, the energy consumption weight 160, the cycle time weight 162, the energy consumption rating 164, the cycle time rating 166, the candidate rating 168, the optimal rating 170, the candidate paths 172, the optimal path 174, the directed acyclic graphs (DAG) algorithm. Abstract, disclosing saving energy and reducing cycle time by using optimal ordering of the industrial robotic path. [0005], disclosing a method for saving energy and reducing cycle time by using optimal ordering of the industrial robotic path. [0048], disclosing based on the energy consumption 265 (W.sub.i), the cycle time 270 (t.sub.i), the ER 164, the TR 166, the r.sub.i, the DAG algorithm 176 provides the optimal path 174 having the lowest value of all the r.sub.i values).

As objective of Shah is to test robot and control logic ([0024], disclosing the robot simulation server 130 can enable the user to test the design of a robot. And increasing the safety of such testing and reducing the amount of time that might otherwise be required to update the control program and upload/install it to a real-world robot, further reducing the time, cost, and resources), it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Shah to further comprising generating, for each robot avatar of the plurality of robot avatars, a directed acyclic graph with nodes that represent components of the robot avatar as taught by Hazan to find optimal operation behavior of the robot without risk of getting stuck in a loop.
Claim 17 recites same limitations as of claim 5, hence is rejected under same basis.

For claim 6, modified Shah teaches: The method of claim 5, wherein the directed acyclic graph is a dependency graph in which edges between nodes represent dependencies between the components represented by the nodes (as modified Shah teaches of utilizing acyclic graph to optimize processing and operation of robot, edges between nodes are necessarily represent dependencies between the components represented by the nodes).
Claim 18 recites same limitations as of claim 6, hence is rejected under same basis.

7. The method of claim 6, wherein at least one node representing a simulated sensor of the robot avatar imposes a delay on output of the sensor being passed up the directed acyclic graph, wherein the delay corresponds to a frequency of a real-world sensor corresponding to the simulated sensor ([0029], disclosing the virtual environment is a realistic (e.g., photo-realistic, spatial-realistic, sensor-realistic, etc.) representation of a real-world location, enabling a user (such as the user 105) to simulate the structure and behavior of a robot in a context that approximates reality. Additionally, [0105-0106], disclosing in some embodiments, the robot simulation server 130 can receive data describing a real-world intervention by a human into the autonomous control of a real-world robot. The autonomous automobile can capture data representative of the real-world environment of the vehicle in the lead-up to the user intervention by the human operator of the automobile. As sensor data represents real world data, a delay according to frequency of real-world sensor is necessary).
Claim 19 recites same limitations as of claim 7, hence is rejected under same basis.

For claim 8, modified Shah teaches: The method of claim 6, wherein one or more nodes of the directed acyclic graph represent a simulated environmental condition of the virtual environment (as modified Shah utilizes acyclic graph to test robot in environment, one or more nodes of acyclic graph will represent a simulated environmental condition of the virtual environment for graph to be executed).

For claim 9. The method of claim 6, wherein one or more nodes of the directed acyclic graph represent a simulated condition of a simulated sensor of the robot avatar([0071], disclosing representative of the virtual environment available to each client can be limited to data perceived by virtual sensors of the robot controlled by the client (such as video streams from virtual cameras on the robot, sensor data representative of a state of the robot, and the like). Therefore, simulated condition is represented by simulated sensor of robot. And  as modified Shah utilizes acyclic graph to test robot in environment, one or more nodes of the directed acyclic graph represent a simulated condition of a simulated sensor of the robot avatar).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma (US-20210023703) teaches of acyclic graph for a robot to operate in a n environment. See [0098].
Rottmann (US 20190344441) teaches of a robot controller that causes a virtual robot to move and manipulate a virtual object. Furthermore, teaches of receiving sensor data of interaction between virtual robot and object. See abstract.
Chizeck (WO-2015134391) teaches of a controller that causes a virtual robot to move and manipulate virtual object and provide feedback to controller. See abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664